per curiam:
La Sra. Carmen Violeta González nos soli-cita que revoquemos la sentencia dictada por el Tribunal Superior que desestima la demanda de desahucio que pre-sentó contra la Sra. Ramona García con el propósito de retirar la propiedad del mercado de alquileres. Sostiene que el foro de instancia erró al dictar sentencia sin conce-derle una vista para probar su buena fe. Confirmamos el dictamen recurrido.
En 1977 Carmen González arrendó un inmueble de su propiedad a Ramona García para uso residencial. Este arrendamiento está sujeto a la Ley de Alquileres Razona-bles, Ley Núm. 464 de 25 de abril de 1946, según enmen-dada, 17 L.RR.A. see. 181 et seq. El 1ro de octubre de 1987 la arrendadora le notificó a la arrendataria su intención de retirar el inmueble del mercado de alquiler de viviendas.
Pasados siete (7) meses de la notificación, el 19 de mayo de 1988 la arrendadora presentó una demanda ante el Tribunal Superior, Sala de San Juan, en la que solicitó el de-sahucio de la arrendataria. Alegó que deseaba retirar el inmueble del “mercado de alquileres ya que el rendimiento del canon de arrendamiento no justifica la inversión para mantenerlo] en el mercado de alquileres. Raluán Corp. v. Feliciano, 111 DPR 598 (1981)”. Apelación, Apéndice, pág. A-1.
Las partes sometieron el caso a base de una estipulación de hechos y sendos memorandos de derecho.(1) Sobre los *883méritos de la acción, la arrendadora reconoció que la Ley de Alquileres Razonables no autoriza el desahucio por ra-zón de que los cánones sean insuficientes para sufragar gastos de contribuciones. Sostuvo, sin embargo, que el canon fijado por el Departamento de Asuntos del Consumidor (D.A.Co.) es irrazonable y opresivo, por lo que no permitir el desahucio equivaldría a una privación inconstitucional de su derecho de propiedad.
El tribunal de instancia dictó una sentencia mediante la cual desestimó la demanda por entender: (1) que la arren-dadora deseaba retirar el inmueble del mercado por razo-nes económicas para luego ponerlo a la venta; (2) que la ley no permite el desahucio por estas razones; (3) que nuestra jurisprudencia constitucional sugiere que las alegadas ra-zones económicas podrían constituir una causal de desahu-cio; (4) que, antes de considerar la procedencia de esta causal, es necesario determinar si la arrendadora obra de buena fe, y (5) que las estipulaciones de hechos no proveen elementos suficientes para hacer esta determinación.
La arrendadora presentó una moción de reconsideración en la que solicitó una vista para presentar prueba sobre las alegadas razones económicas para el desahucio y su buena fe. Luego de una comparecencia de la arrendataria, el Tribunal Superior declaró sin lugar la moción.
Inconforme, la arrendadora presentó un recurso de ape-lación civil en el que señaló como único error que el tribunal a quo no celebró la vista solicitada. Aceptamos el re-curso como una solicitud de revisión y expedimos el auto.
h — I HH
 Partimos de la premisa de que el Art. 12-A(5) de la Ley de Alquileres Razonables, 17 L.P.R.A. sec. 193(5), no autoriza el desahucio de un arrendatario por las razones que alega la arrendadora, a saber, que los cánones no son suficientes para cubrir los gastos de conservación del in-*884mueble y las contribuciones. De acuerdo con dicha ley, pro-cedería desestimar la demanda.
Nuestros precedentes han intimado, sin embargo, que un canon insuficiente podría contravenir tanto la Constitu-ción de Estados Unidos de América como la del Estado Libre Asociado de Puerto Rico. Raluán Corp. v. Feliciano, 111 D.P.R. 598, 600 (1981); Balbás Peña v. ASERCO, 104 D.P.R. 815, 823-824 (1976).
Ahora bien, para que los tribunales puedan considerar una impugnación constitucional de esta índole es preciso que la parte interesada presente prueba sobre la insuficiencia del canon particular en cuestión. La parte podría probar (1) que el canon es insuficiente para pagar los gastos e impuestos, por lo que debería ser aumentado, o (2) que la insuficiencia es tal que no sería superada por un aumento dentro de los límites de la ley, por lo que procedería remover el inmueble de su régimen.
La única cuestión ante nos es si el tribunal a quo incidió al no celebrar la vista que le solicitó la arrendadora en su moción de reconsideración para desfilar prueba sobre su alegación de que el canon de arrendamiento no justifica la inversión para mantener el inmueble en el mercado de alquileres.
De ordinario, una vista es necesaria para que la arren-dadora pueda probar los hechos que sustentan su alegada causal de desahucio. En el caso de autos, sin embargo, las partes no objetaron someter el caso por una estipulación de hechos y sendos memorandos de derecho. Dicha estipula-ción no incluyó hecho alguno referente a la suficiencia constitucional del canon de arrendamiento. A nuestro jui-cio, por lo tanto, el magistrado obró conforme a derecho al abstenerse de atender los planteamientos constitucionales y resolver meramente que el Art. 12-A(5) de la Ley de Al-quileres Razonables, supra, no autoriza el desahucio pretendido.
La arrendadora no presentó ni ofreció prueba acerca de *885sus gastos de mantenimiento o las contribuciones sobre el inmueble. Tampoco demostró haber solicitado una revisión del canon ante la agencia pertinente de acuerdo con el Art. 6 de la Ley de Alquileres Razonables, 17 L.RR.A. see. 186. No es hasta después de notificada la sentencia que la arrendadora reconoce su omisión y solicita, mediante mo-ción de reconsideración, la celebración de una vista para desfilar prueba. En el sano ejercicio de su discreción, el magistrado la declaró sin lugar.
La arrendadora ahora solicita la revocación de la sen-tencia para que le concedamos la vista que pidiera en su moción de reconsideración. Como la arrendadora ya tuvo su oportunidad de presentar la prueba pertinente y no lo hizo, el foro de instancia actuó correctamente al desesti-mar la acción incoada. A nuestro juicio, nada más es nece-sario para disponer de este caso. Procede que se expida el auto y se confirme su dictamen.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri concurrió con una opinión escrita. La Juez Asociada Señora Naveira de Rodón disintió con una opinión escrita, a la cual se unió el Juez Asociado Señor Rebollo López.
- O -

 A pesar de que la estipulación presentada nada disponía sobre la intención de la arrendadora de vender el inmueble, la arrendataria sometió un memorando de autoridades sobre si la Ley de Alquileres Razonables permite a un arrendador desa-lojar a un arrendatario para vender el inmueble libre del contrato de arrendamiento. Según dicho memorando, la arrendadora admitió en una vista ante el tribunal que su intención era vender el inmueble.
En su réplica, la arrendadora alegó que los cánones recibidos no eran suficientes para cubrir los gastos de mantenimiento y las contribuciones sobre el inmueble, por lo que inició varios intentos para venderlo. Alegó, además, que su salud y su edad no le permitían desempeñar eficazmente sus labores como arrendadora. La estipulación de hechos nada dispuso sobre estas alegaciones.